Case 1:21-cv-00850-CM Document 23 Filed 08/13/21 Page 1 of 1
Case 1:21-cv-00850-CM Document 22 Filed 08/13/21 Page 1 of 1

a

 

 

 
  
 

USDC SDNY

   
  
 

   
  

QEFICES OF __|isvecrromicauavmep
AM CAFARO DOC #: Associate

 
 
 

William Cafaro, Esq.
Partner
ADMITTED IN NY, CA, MD & TX

Email: beafaro@cafaroesq.com

 

 

 

108 West 39" Street, Suite 602 Matthew 8: Blain Ps

Amit Kumar, Esq.

Managing Attorney New York, New York 10018 Of Counsel
ADMITFED IN NY & NJ Telephone: 212,583,7400 ADMEFTED IN NY
Email: akumar@cataroesq.com Facsimile: 212.583.7401 Email: mblum@cafaroesq.com

Www. caféraesg. con
Andrew S. Buzin, Esq.
Of Counsel
ADMITTED IN NY, FL & DC

August 13, 2021

Via Electronic Case Filing
Chief Judge Colleen McMahon
United States District Court
Southern District of New York &
500 Pearl Street, (J
New York, New York 10007

Re: Frasier v. Johnson Controls. et al.
Case No.: 1:21-cv-00850 (CM)

 

Your Honor:

This firm represents the Plaintiff in the above-referenced discrimination action against
Defendant. We write, with Defendant’s consent, to request that deadline to submit the stipulation
of dismissal, which is today, be extended to August 20, 2021. Presently, Plaintiff has executed the
settlement agreement and Defendant is expected to sign sometime next week, after which we will
promptly file the stipulation of dismissal. We apologize for not making this request sooner, but we
expected to have the agreement fully executed by today.

We thank the Court for its attention and consideration to this request.
Respectfully Submitted,

sh
Louis M. Leon, Esq.

 
